 HOLIDAY INN PALO ALTO-STANFORD521PacificHotel Development Venture, d/b/a HolidayInn Palo Alto-StanfordandProfessional andClerical Employees Division,Teamsters UnionLocalNo. 856,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL-CIO.Case 32-CA-10707litigable in this unfair labor practice proceeding.'SeePittsburgh Plate GlassCo. v.NLRB,313 U.S.146, 162(1941).Accordingly,we grant the Motionfor Summary Judgment.2On the entire record, theBoard makes the followingFINDINGS OF FACTMay 16, 1990DECISION AND ORDERBY MEMBERS CRACARFI, DEVANEY, ANDOVIATTOn November 17, 1989, the General Counsel ofthe National Labor Relations Board issued a com-plaint alleging that the Respondent has violatedSection 8(a)(5) and (1) of the National Labor Rela-tionsAct by refusing the Union's request to bar-gain following the Union's certification in Case 32-RC-2772. (Official notice is taken of the "record"in the representation proceeding as defined in theBoard's Rules and Regulations, Secs. 102.68 and102.69(g);FrontierHotel,265 NLRB 343 (1982).)The Respondent filed its answer admitting in partand denying, in part the allegations in the com-plaint.On December 21, 1989, the General Counselfiled a Motion for Summary Judgment. On Decem-ber 28, 1989, the Board issued an order transferringthe proceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheRespondent filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain, but it attacks the validity of the certifica-tion on the basis of its objections to the election. Inaddition,the Respondent's answer raises as an af-firmative defense the claim that the Union has en-gaged in certain harassment and intimidation ofbargaining unit employees that the Respondentcontends should result in the Board rescinding theUnion'scertification.Allrepresentation issuesraised by the Respondent were or could have beenlitigated in the prior representation proceeding.The Respondent does not offer to adduce at a hear-ing any newly discovered and previously unavail-able evidence, nor does it allege any special cir-cumstances that would require the Board to reex-amine the decision made in the representation pro-ceeding.We therefore find that the Respondent hasnot raised any representation issue that is properlyI. JURISDICTIONThe Respondent, a California corporation, en-gages in the operation of a hotel in Palo Alto,where in the 12 months preceding issuance of thecomplaint it derived gross revenues in excess of$500,000 and it purchased and received goods orservices valued in excess of $5000 which originatedoutside the State of California.We find that theRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.' In its answer,the Respondent has denied that the Union is a labororganization within the meaning of See. 2(5) and that the bargaining unitdescribed in the complaint is appropriate for collective bargaining withinthe meaningof Sec. 9(b). TheRespondent did not discuss these denials inits response to the Notice to Show Cause. In the representation proceed-ing, the Respondent did not raise the issue of the Union's labor organiza-tion status and it agreed to the appropriatenessof thebargaining unit de-scribed in the Stipulated Election Agreement,which is the same unit as isdescribed in the complaint.Accordingly,neither denial raises a materialissue of fact warranting a hearing.2 As previously stated, the Respondent has raised an affirmative de-fense that certain alleged union misconduct vitiates the validity of theUnion's certification,or in the alternative,warrants the holding of a hear-ing. In making this argument,the Respondent relies onLauraModes Co.,144 NLRB 1592 (1963).We find, however, that even accepting as truethe evidence of alleged misconduct proffered by the Respondent in sup-port of its defense,this evidence is insufficient to warrant rescission ofthe Union's certification underLaura Modesand does not raise a materialissue of fact warranting a hearing.See alsoEmployeesLocal 703(Kenni-cottBros.),284 NLRB 1125 (1987),and particularly the discussion at1126, ofUnion Nacional de Trabajadores (CarborundumCo), 219 NLRB862 (1975).The legality of the alleged misconduct is a matter to be liti-gated and decided in the context of pending 8(b)(1)(A)complaint allega-tions in Case 32-CB-3360.We express no opinion about the merits ofthose allegations.(The Board denied the Respondent'smotion to consoli-date this case with Case 32-CB-3360 on April 27, 1990.) Our decisionshould not be read to suggest,however, that we condone abusive andphysically threatening conduct by unions and their agents.Nevertheless,even if the alleged misconduct in this case were both proven and unlaw-ful, it is simply not conduct that would impinge significantly on the par-ties' bargaining relationship and warrant the extraordinary remedy of va-cating the Union's certification CompareLaura Modes Co.,supra at 1596Member Oviatt notes that the principal acts of alleged misconduct tookplace on July 26, 1989, and that the Board did not certify the Union untilOctober 12, 1989, after the Respondent filed exceptions to the hearing of-ficer's reportThe Respondent states in its opposition to the GeneralCounsel'sMotion for Summary Judgment that on November 1, 1989, itrefused to bargain with the Union,basing its refusal"on the Union'spost-election conduct,aswell as on pre-election conduct."(Emphasis added.)The Respondent did not take the affidavits which it now relies on to sup-port its allegations of serious and disqualifying postelection union miscon-duct until more than 2 months after its refusal to bargain.The Respond-ent only now argues before the Board that this misconduct warrantswithholding the certification In Member Oviatt's view, allegations of"serious" misconduct should be expeditiously pursued298 NLRB No. 71 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDII.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held on October 7, 1988,the Union was certified on October 12, 1989, as thecollective-bargaining representative of the employ-ees in the following appropriate unit:All full-time and regular part-time employees,including office clerical employees, employedby Respondent at its 625 El Camino Real, PaloAlto, California facility; excluding professionalemployees, managerial employees, confidentialemployees, guards, and supervisors as definedin the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince October 20, 1989, the Union has requestedthe Respondent to bargain, and, since November 1,1989, the Respondent has refused. We find that thisrefusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after November 1, 1989, tobargain with the Union as the exclusive collective-bargaining representative of employees in the ap-propriate unit, the Respondent has engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with' theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certificationas beginningthe datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, ^ 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB, 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, Pacific Hotel Development Ven-ture, d/b/a Holiday Inn Palo Alto-Stanford, PaloAlto, California, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain with Professional andClericalEmployeesDivision,TeamstersUnionLocal No. 856, affiliated with International Broth-erhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, AFL-CIO as the exclu-sive bargaining representative of the employees inthe bargaining unit.(b) In any like or related manner interferingwith, restraining,-or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All full-time and regular part-time employees,including office clerical employees, employedby Respondent at its 625 El Camino Real, PaloAlto, California facility; excluding professionalemployees, managerial employees, confidentialemployees, guards, and supervisors as definedin the Act.(b) Post at its facility in Palo Alto, California,copies of the attached notice marked "Appendix."3Copies of the notice, on forms provided by the Re-gional Director for Region 32, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the,Respondent has taken to comply.8 If this Order is enforced by a judgment of a UnitedStates court ofappeals, the words in the notice reading"Posted by Order of the Nation-al LaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." HOLIDAY INN PALO ALTO-STANFORD523APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Profession-aland Clerical Employees Division, TeamstersUnion Local No. 856, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL-CIO as the ex-clusive representative of the employees in the bar-gaining unit.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and regular part-time employees,including office clerical employees, employedby us at our 625 El Camino Real, Palo Alto,California facility; excluding professional em-ployees,managerial employees, confidentialemployees, guards, and supervisors as definedin the Act.PACIFIC HOTEL DEVELOPMENT VEN-TURE, D/B/A HOLIDAY INN PALOALTO-STANFORD